Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on March 8, 2021, is acknowledged.
Claims 4-6, 8-9, and 15-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim.
Claims 1-3, 7, 10-14, 19, and 20 are addressed on the merits below.

Claim Objections
Claim 3 is objected to because of the following informalities:  the term “alone” is used where “along” appears to be the intended word.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Zappia et al. (US 2013/0072753).
Regarding Claim 1, Zappia discloses:
An endoscope comprising: 
an insertion tube (102); 
a working channel (108) within the insertion tube; and 
a protecting feature (118; several embodiments are shown for determining the position of inserted tools) disposed within at least a portion of the working channel, the protecting feature adapted to protect the working channel from thermal damage and/or from mechanical damage caused by a medical instrument in the working channel (see Paragraph 0034 wherein the feature 118 is designed to prevent accidental misfiring or actuating while the tool in the lumen).

Regarding Claim 2, Zappia discloses wherein the protecting feature is located at a distal end of the working channel (shown in the figures, also, see Paragraph 0038 where 118 can be placed at the distalmost end-face).

Regarding Claim 3, Zappia discloses wherein the protecting feature is located along an entire length of the working channel (see Paragraph 0038 indicating that 118 may include multiple components placed along portions of the lumen; see also the embodiment in Figs. 3A-C where the detection element 208 extends the length of the device).

Regarding Claim 10, Zappia discloses wherein the protecting feature is fixedly connected to the working channel (see Paragraph 0044 where the detection element 208 is embedded in the wall of the device).

Regarding Claim 12, Zappia discloses wherein the protecting feature includes a first pair of opposing parallel plate capacitors (205), and wherein during use, a change in capacitance between the first pair of opposing parallel plate capacitors is indicative of the medical instrument being located in the working channel (Paragraph 0068).

Regarding Claim 13, Zappia discloses wherein the protecting feature includes a second pair of opposing parallel plate capacitors (see Paragraph 0038 indicating that multiple detection systems can be placed along portions of the lumen 108), and wherein during use, a change in capacitance between the second pair of opposing parallel plate capacitors is indicative of the medical instrument being located in the working channel (Paragraph 0068) and at a location within the working channel that is suitable for the medical instrument to be operated (see Paragraph 0068 where the output is either an alert or ready signal where the ready signal means the device is ready for use).

Regarding Claim 19, Zappia discloses wherein the protecting feature includes parallel plate capacitors (see Figs. 7A-B; Paragraph 0068).

Claim 20, Zappia discloses wherein the protecting feature includes at least one pair of opposing parallel plate capacitors (see Figs. 7A-B; Paragraph 0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zappia et al. (US 2013/0072753) in view of Gleason et al. (US 2010/0152538).
Regarding Claim 7, Zappia discloses the invention substantially as claimed but does not explicitly disclose wherein the protecting feature is separable from the working channel so that the protecting feature can be cleaned or disposed of after use.  Making elements separable is generally considered obvious, in particular in the surgical field where components need to be cleaned.  Gleason teaches as much (see Paragraph 0033) indicating the importance of making such devices to be easily removed from the endoscope to permit sterilization.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zappia’s protecting feature to be removable as taught by Gleason.  Such a modification allows the feature to be cleaned or disposed of as is known in the art.

Claim 14, Zappia discloses the invention substantially as claimed as stated above and wherein the medical instrument is a laser (see Title and Paragraph 0024).  Zappia does not explicitly disclose wherein the change in the capacitance between the first pair of opposing parallel plate capacitors without the change in the capacitance between the second pair of opposing parallel plate capacitors is indicative that the laser is located in the working channel at a location that is not suitable for the laser to be operated.  However, as discussed above, Zappia indicates that multiple systems can be placed along the length of the device at different portions of the lumen 108 (see Paragraph 0038).  The detection system is also explicitly disclosed as being designed to prevent misfires from lasers that are still in the lumen (see Title).  Gleason teaches using a detection system that provides the user with an alert when the laser is between two points in a warning zone (54; see Paragraph 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zappia’s device to include information about the location of the laser when it is in the lumen but not in the proper firing position as taught by Gleason.  Such a modification provides the user with information as to the location of the laser within the lumen to prevent accidental misfires.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zappia et al. (US 2013/0072753) in view of Okada et al. (US 6,056,735).
Zappia discloses the invention substantially as claimed as stated above but does not explicitly disclose wherein the protecting feature includes a material having high thermal conductivity in the range of 1 to 20 W/mK.  Applicant lists well-known materials as acting as the protecting feature including PTFE.  Okada teaches using PTFE as a protecting feature because it is resistive to heat and prevents currents from flowing to the operator (Col 11 Lines 14-18).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zappia’s material to include one with high thermal conductivity to protect the channel from heat.  Applicant’s list of materials are old and well-known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuruta et al. (US 2015/0366610) shows pairs of capacitors within a lumen; Barlow et al. (US 2008/0015409) shows a protective metal sheath in the distal end of a lumen; McIntyre et al. (US 5,549,601) shows a device with a protective sheath to protect a lumen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795